               Case 1:15-cr-00010-DN Document 57 Filed 05/21/20 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION
                                                              AND ORDER DENYING
                              Plaintiff,                      WITHOUT PREJUDICE MOTION
                                                              FOR RETURN OF PROPERTY
    v.
                                                              Case No. 1:15-cr-00010-DN
    AARON ELLIOTT,
                                                              District Judge David Nuffer
                              Defendant.


           Defendant Aaron Elliott seeks the return of property seized by state law enforcement

officers in relation to this case. 1 Because Mr. Elliott’s property is not in the possession of federal

authorities and Mr. Elliott has failed to show irreparable harm and an inadequate remedy at law,

jurisdiction is lacking. Therefore, Mr. Elliott’s Motion for Return of Property is DENIED

without prejudice.

                                                   DISCUSSION

           FED. R. CRIM. P. 41(g) provides that “[a] person aggrieved . . . by the deprivation of

property may move for the property’s return” by filing a motion in the district where the property

was seized. 2 “A district court should exercise its equitable power to grant relief only if the Rule

41(g) movant shows irreparable harm and an inadequate remedy at law.” 3 Additionally, “to the

extent the government is no longer in possession of the [movant’s] property . . . sovereign




1
 Motion for Return of Property Pursuant to Federal Rule of Criminal Procedure 41(g) (“Motion for Return of
Property”), docket no. 36, filed Dec. 26, 2017.
2
    FED. R. CRIM. P. 41(g).
3
    United States v. Soto-Diarte, 370 Fed. Appx. 886, 887 (10th Cir. 2010) (internal quotations omitted).
               Case 1:15-cr-00010-DN Document 57 Filed 05/21/20 Page 2 of 3



immunity bars [the movant’s] claim” and the district court lacks jurisdiction to grant relief under

Rule 41(g). 4

           Mr. Elliott seeks the return of several items of property that were seized by state law

enforcement officers during the course of a traffic stop and the execution of a series of search

warrants. 5 The Federal Bureau of Investigation (“FBI”) later took possession of the seized

property in its investigation of this case. However, the FBI returned the property to the original

state investigative agency (the Riverdale Police Department) in January 2017, eleven months

prior to the filing of Mr. Elliott’s Motion for Return of Property. 6 And the government never

sought forfeiture or to dispose of the property through federal process. 7

           Mr. Elliott does not assert or argue that he will suffer irreparable harm if the property is

not returned or that he lacks an adequate remedy at law to obtain the property’s return. Mr.

Elliott also concedes that the FBI’s return of the property to the state authorities precludes his

obtaining relief under Rule 41(g). 8

           Because Mr. Elliott’s property is not in the possession of federal authorities and he has

failed to show irreparable harm and an inadequate remedy at law, jurisdiction over his Motion

for Return of Property is lacking.




4
    Clymore v. United States, 415 F.3d 1113, 1120 (10th Cir. 2005).
5
    Motion for Return of Property at 3.
6
    Response of United States for Return of Property at 1, docket no. 55, filed May 13, 2020.
7
    Id.
8
    Reply on Motion for Return of Property Under Rule 41(g) at 1, docket no. 56, filed May 20, 2020.



                                                                                                          2
               Case 1:15-cr-00010-DN Document 57 Filed 05/21/20 Page 3 of 3



                                          ORDER

           THEREFORE, IT IS HEREBY ORDERED that Mr. Elliott’s Motion for Return of

Property 9 is DENIED without prejudice.

           Signed May 21, 2020.

                                           BY THE COURT


                                           ________________________________________
                                           David Nuffer
                                           United States District Judge




9
    Docket no. 36, filed Dec. 26, 2017.



                                                                                      3
